Citation Nr: 1451841	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for nonservice-connected death benefits on behalf of a claimed child of the Veteran, and if such eligibility is established, whether the appellant or the claimed child of the Veteran has income in excess of the legal requirements for VA nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from March 1992 to March 1996, and died in July 2000.  The electronic Veterans Benefits Management System indicates that this is a verified period of honorable service.  The appellant is the mother of A.H., who is reported by the appellant to be a biological child of the Veteran.
  
The Virtual VA paperless claims processing system includes documents that are duplicative of materials in the paper claims file.  The Veterans Benefits Management System (VBMS) contains no documents pertaining to the Veteran, but does contain data indicating that the Veteran's period of active service has been verified.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for further efforts to verify whether the appellant's daughter, A.H., is a biological child of the deceased Veteran.  The efforts taken by the RO up to this point are not in substantial compliance with the Board's May 2014 remand instructions or the Manual.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); VA Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, Chapter 5, Section G.37.

In this case, there is no contention that the appellant is a surviving spouse of the Veteran.  Rather, the contention is that the A.H. is a biological child of the appellant and the Veteran, and therefor the appellant, as a person legally responsible for support of A.H., is eligible for nonservice-connected death pension benefits on behalf of A.H.  See 38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. § 3.24 (2014).

The Veteran's death certificate shows that he died in July 2000, at age 28.  The cause of death is not indicated.  The death certificate indicates that the Veteran was never married.  A.H.'s birth certificate indicates that she was born in December 1999 and that her mother is the appellant.  No father is listed on the birth certificate.

In June 2011 the RO denied the appellant's claim for nonservice-connected death pension benefits on the basis that the appellant's income exceeded the maximum annual death pension limit set by law.  In a June 2011 notice of disagreement the appellant wrote that she was the mother of A.H. and provided the deceased Veteran's social security number.  In November 2012 the appellant wrote that A.H. was the Veteran's only living child, "so I believe she is eligible for his veteran benefits.  He served his time and she is his only living child."

In May 2014 the Board remanded this matter to provide the appellant VCAA notice as to what was required to substantiate her claim, for the RO to take appropriate action to confirm that the Veteran is the father of A.H., and to request information regarding child support payments reported by the appellant.  

In July 2014 the RO mailed to the appellant a VCAA notice letter pursuant to the Board's May 2014 remand instructions.  The letter included, among other things, the following statement:  "We received the birth certificate for [A.H.], however the Veteran's name was not listed.  Please submit evidence that clearly shows that the Veteran is the father of [A.H.]."

In July 2014 the RO received medical expense reports from the appellant indicating that she incurred no out-of-pocket medical expenses for A.H., for the period from December 2010 to December 2013.  In an accompanying letter, the appellant indicated that she did not receive any child support payments for A.H.

She further wrote that, "[a]lso I am enclosing a photo that was given to [A.H.] by her father [name omitted for privacy] a couple of days before he became deceased."  However, the photograph mentioned in the July 2014 letter is not in the claims file, and the September 2014 Supplemental Statement of the Case makes no mention of the indicted photograph.  It merely states that the appellant did not submit the requested evidence.  

Further, the Board is concerned that the appellant should be notified that such a photograph, even if submitted, may not be sufficient to establish that A.H. is a biological child of the Veteran.

Finally, it appears that A.H. has been granted Social Security Administration (SSA) benefits based on surviving child status.  Accordingly, these records may be relevant and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant that the photograph given to A.H. by the Veteran days before he died is not associated with the VA claims file.  Request her to provide another copy of the photograph, if possible.  If the photograph is received, the AOJ should associate the photograph with the claims file and document this fact in writing in the claims file.  If it does not reduce the probative value of the photograph, the AOJ should make a color photocopy of the photograph and return the original to the appellant.

2.  Inform the appellant that a photograph said to have been given to the Veteran by her father days before he died may not be sufficient to establish that the Veteran was the biological father of A.H.  Request the appellant to provide all information or evidence in her possession that A.H. is the biological father of the deceased Veteran and to identify any additional sources of information or evidence that VA may assist her in obtaining or that she could obtain herself.  Notify her that VA will seek to assist her in obtaining such additional information or evidence to the extent it has legal authority to do so if she reasonably identifies the sources of such information.  See VA Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, Chapter 5, Section G.37.

3.  Contact the SSA and obtain a copy of that agency's decision concerning A.H.'s SSA benefits, including any records used to determine surviving child status.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his or her representative.  

4.  If it is sufficiently established that the Veteran is the biological father of A.H., take all necessary additional steps to determine whether the appellant or the claimed child of the Veteran have income in excess of the legal requirements for VA nonservice-connected death pension benefits.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

